Citation Nr: 9909262	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  94-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
heart disease, secondary to a service-connected disability.  

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
varicose veins of the right leg, secondary to service-
connected left leg disability.  

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
arthritis of the low back, secondary to service-connected 
left leg disability.  

4.  Entitlement to service connection for a right hip, right 
leg, right knee and right ankle disorder, to include 
arthritis, secondary to service-connected left leg 
disability.  

5.  Entitlement to service connection for asbestosis.  

6.  Entitlement to an increased evaluation for generalized 
anxiety disorder, complicated by moderately severe 
depression, currently evaluated as 30 percent disabling.  

7.  Entitlement to an increased evaluation for below the knee 
amputation of the left lower extremity, currently evaluated 
as 60 percent disabling.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

(The issue of entitlement to fee basis outpatient medical 
care is addressed in a separate decision of the Board of 
Veterans' Appeals.)   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  

This appeal originated with a rating decision dated in 
December 1991, in which the Regional Office (RO) denied 
increased evaluations for the veteran's service-connected 
generalized anxiety disorder and below the knee amputation of 
the left lower extremity due to varicose veins, not improved 
by prosthesis, controlled by natural knee action.  The 
veteran subsequently perfected an appeal of that decision.  
However, in a Department of Veterans Affairs (VA) Form 21-
4138 (Statement in Support of Claim) received in September 
1992, he withdrew the issue of entitlement an increased 
evaluation for left below the knee amputation.  

In a January 1992 rating decision, the RO found no new and 
material evidence had been submitted to reopen the issue of 
entitlement to service connection for a heart condition, to 
include service connection secondary to a service-connected 
disorder.  In a letter received in February 1992, the veteran 
requested a hearing and indicated that he wished the hearing 
in order to present evidence and argument in support of his 
claim for disability benefits which had been denied by the RO 
in January 1992.  Thus, it appears that the veteran filed a 
notice of disagreement with the January 1992 rating decision.  
A statement of the case was issued in March 1992, in which 
the RO included the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to service connection for a heart disorder; and 
the veteran presented testimony in support of that claim at a 
RO hearing in March 1992.  Therefore, the Board finds that 
that issue is also on appeal.  

In a March 1993 rating decision, the RO granted service 
connection for mechanical low back pain secondary to the 
veteran's service-connected left leg disability and assigned 
a 10 percent evaluation for that disability, effective in 
July 1992.  At that time, the RO also denied service 
connection for arthritis of low back and right hip, leg, knee 
and ankle secondary to the service-connected left leg 
disability and a total disability rating based on individual 
unemployability.  Additionally, the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for varicose veins of the right leg.  
The veteran perfected an appeal disagreeing with the RO's 
March 1993 rating decision.

In March 1994, the RO denied service connection for 
asbestosis; and an appeal of that decision was also 
perfected.  Additionally, in July 1996, the RO denied an 
increased evaluation for the service-connected left leg 
amputation; and the veteran subsequently appealed that 
decision.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 1993, the veteran related that his 
prosthesis slipped a few months earlier causing him to fall 
and injure his left hand.  Under the circumstances, the RO 
should clarify whether the veteran wishes to file a claim for 
a left hand injury due to his service-connected left leg 
disability.  

In his October 1993 VA Form 9, the veteran indicated that he 
wished to appear at a hearing before a member of the Board of 
Veterans' Appeals (Board) in Washington, D.C.  He was 
scheduled for such a hearing in June 1998; however, he 
subsequently informed his representative in writing that he 
would not be able to attend the hearing.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's service-connected psychiatric disorder is 
productive of no more than definite social and industrial 
impairment.  

3.  The veteran's service-connected psychiatric disorder is 
productive of depressed mood, anxiety, chronic sleep 
impairment, and blunted affect, but is not productive of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-term and long-term 
memory, impaired judgment, or impaired abstract thinking.  

4.  The veteran's amputation of the left lower extremity is 
below the knee and is not productive of disarticulation, with 
loss of extrinsic pelvic girdle muscles.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety disorder, complicated by moderately 
severe depression, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9400 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9400 (1998).

2.  The criteria for an evaluation in excess of 60 percent 
for below the knee amputation of the left lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5160-
5164 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for entitlement to increased 
ratings are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, the claims are plausible, meritorious on 
their own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its duty to assist in developing the 
facts pertinent to the veteran's increased rating claims.  
38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The service medical records show that the veteran was treated 
for varicose veins of the left leg which were determined to 
have existed prior to service.  Those records also show that 
the veteran underwent ligation of the left saphenous vein in 
December 1942.  In a rating decision dated in April 1949, the 
RO granted service connection for varicose veins, moderately 
severe, of the left thigh and lower leg and assigned a 20 
percent evaluation for that disability under the VA Schedule 
of Rating Disabilities, effective in December 1948.  
38 C.F.R. Part 4.  In a May 1964 rating decision, the RO 
reduced the evaluation assigned for post-operative varicose 
veins of the left lower extremity to 10 percent, effective in 
August 1964.  The RO, in May 1968, assigned a 40 percent 
evaluation for varicose veins of the left lower extremity 
with post-operative residuals, effective in July 1967.  In a 
rating decision dated in January 1973, the RO granted a 50 
percent rating for varicose veins of the left leg, effective 
in October 1972.  

In May 1973, the veteran underwent below the knee amputation 
of the left leg due to intermittent pain secondary to 
advanced post-operative phlebitic syndrome.  A rating 
decision in June 1973 shows that the veteran's left leg 
disability was revised to varicose veins of the left lower 
extremity with amputation below the knee.  

According to the report of a VA examination in August 1975:

On examining the patient, a number of 
problems come to mind, first, his short 
amputation stump.  The patient finds that 
he had never been able to successfully 
use his leg without crutches.  It is also 
noted, however, that because of the 
diminution in size of the thigh, it is 
obvious that the patient had not been 
trying very hard to maintain use of that 
extremity, i.e., he had been moving the 
muscles of that extremity very little.  
The combination of these two factors make 
it difficult for this patient to handle 
his prosthetic leg.  It is probably true 
that this patient would do better with an 
above the knee amputation if he is 
motivated enough to recover the loss of 
his quadriceps mechanism on the left.  

In a September 1975 rating decision, the RO assigned a 60 
percent rating for below the knee amputation of the left 
lower extremity due to varicose veins, not improved by 
prosthesis, controlled by natural knee action, under the 
provisions of Diagnostic Code 5164, effective in October 
1973.  38 C.F.R. Part 4.  

In a September 1984 rating decision, the RO implemented a 
decision by the Board in June 1984 to grant service 
connection for generalized anxiety disorder, complicated by 
moderately severe depression, and assigned that disability a 
30 percent evaluation under the provisions of Diagnostic 
Code 9400, effective in January 1983.  38 C.F.R. Part 4.  

The Board also notes that the criteria for evaluating the 
severity of mental disorders were changed while the current 
appeal was pending.  Where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will determine whether the criteria for an 
evaluation in excess of 30 percent for veteran's generalized 
anxiety disorder are met under the new and old diagnostic 
criteria in this case.  The Board also notes that the RO has 
considered both the new and old criteria in evaluating the 
disability at issue since the veteran filed the current claim 
for an increased rating; and a supplemental statement of the 
case issued in August 1997 includes the new diagnostic 
criteria.  

Under the previous provisions of Diagnostic Code 9400, a 30 
percent disability rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93 (November 9, 1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

A 50 percent disability rating, under the old provisions, is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. Part 4, Diagnostic Code 9400 (1996).

Under the new provisions of Diagnostic Code 9400, the 
criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name warrant a 100 rating.  38 C.F.R. Part 4 (1998).  

A February 1994 VA outpatient treatment record shows that the 
veteran appeared anxious and oriented, and the degree of 
depression was described as minimal.  According to a June 
1994 VA outpatient treatment record, the veteran had a 
moderate degree of anxiety, mild degree of depression and no 
significant cognitive impairment.  A November 1994 VA 
outpatient treatment record also shows that the veteran had a 
moderate degree of anxiety.  In December 1994, the veteran 
related that he was pleased with the results of his 
medication and that there was an occasional night when he 
could not sleep but that overall he slept well.  It was also 
noted that he was not overly depressed or anxious.  VA 
outpatient treatment records in May 1995 and August 1995 
indicate no ascertainable depression or anxiety.  In October 
1995, the veteran was appropriate in speech and behavior and 
he denied recent severe depression and anxiety.  

The veteran received a private psychological assessment in 
April 1996 by Judy Cook, M.D.  The diagnosis was major 
depression, and Dr. Cook related that the veteran had weight 
loss and sleep problems and progressive general anhedonia and 
some mild early dementia.  Dr. Cook also reported that the 
veteran's mood was relatively normal and that he was oriented 
but had limited insight into self.  In May 1996, Dr. Cook 
related that the veteran was still not sleeping; however, 
about two weeks later, the veteran was sleeping most nights 
without a sleeping pill.  

The report of a VA psychiatric examination in September 1996 
shows that the veteran's affect appeared weary and blunted 
and his mood appeared depressed.  Insight and judgment 
appeared to be preserved, and there was no evidence of 
psychosis.  His wife said that the veteran had become very 
withdrawn and avoided talking to anyone.  The examiner 
related that the veteran's current level of social, 
vocational and industrial adjustment appeared to be impaired.  
According to an October 1996 VA outpatient treatment record, 
the veteran had anxiety and depression.  However, there were 
no visual or auditory hallucinations or symptoms of 
psychosis; and the veteran was not considered a suicidal or 
homicidal risk.  

At a RO hearing in September 1992, the veteran testified that 
he no longer attended Church because he could not stand to be 
around "a bunch of people."  He also testified that he 
experienced crying spells that lasted three to four hours.  

As noted above, the examiner who performed the VA psychiatric 
examination in September 1996 reported that the veteran's 
level of social, vocational and industrial adjustment 
appeared to be impaired.  Additionally, the veteran and his 
wife have both reported that he avoids people and activities, 
such as attending church.  However, when examiners described 
the degree of the veteran's anxiety and/or depression, for 
which is he service-connected, they described such symptoms 
as minimal, mild and moderate.  

Under the circumstances, the Board finds that the evidence 
supports finding that the veteran's psychiatric disorder is 
productive of no more than considerable social and industrial 
impairment in light of the General Counsel of the VA's 
definition of "definite," under Diagnostic Code 9400, 
38 C.F.R. Part 4 (1996), as "more than moderate."  VA 
O.G.C. Prec. 9-93 (November 9, 1993).  

The September 1996 VA psychiatric examiner related that the 
veteran's level of social, vocational and industrial 
adjustment appeared to be impaired, and the veteran and his 
wife have both reported that he avoids people.  Thus, it 
appears that the veteran has some occupational and social 
impairment, which is included in the new criteria for a 30 
percent rating.  Additionally, the preponderance of the 
evidence is against finding that the veteran is not 
functioning satisfactorily, with routine behavior, self-care 
and normal conversation; and the Board finds that a 30 
percent evaluation more closely approximates the degree of 
difficulty or impairment in work and social relationships 
than a 50 percent evaluation under the new diagnostic 
criteria.  

There is also probative evidence of disturbances in mood; 
however, when the degree of depression and/or anxiety was 
described, they were described as minimal, mild and moderate; 
and the criteria for a 30 percent rating includes depressed 
mood and anxiety.  

Additionally, there is probative evidence of chronic sleep 
impairment, which is included in the criteria for the 
currently assigned 30 percent rating.  Also, Dr. Cook noted 
some mild early dementia in April 1996, and the September 
1996 VA psychiatric examiner described the veteran's affect 
as weary and blunted.  However, the preponderance of the 
evidence is against finding that the veteran's psychiatric 
disorder is productive of circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-term and long-term memory, impaired judgment, and 
impaired abstract thinking.  In fact, the probative evidence 
includes examination findings that there was no significant 
cognitive impairment, that the veteran was appropriate in 
speech and behavior and oriented, that judgment appeared to 
be preserved, that there were no visual or auditory 
hallucinations, and that the veteran was not a suicidal or 
homicidal risk.  Therefore, the Board finds that the 
preponderance of the evidence is against finding that the new 
criteria for an evaluation in excess of 30 percent for the 
veteran's service-connected psychiatric disorder are met.  
The Board also finds that the criteria for a 30 percent under 
such criteria most closely reflect the symptoms produced by 
that disorder.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9400 
(1998).  

With regard to the veteran's other increased rating claim, he 
asserts that he is not able to be fitted with a new 
artificial prosthesis, has fallen down many times, and is not 
able to walk.  According to the veteran, he is not a 
candidate for further amputation of his left leg due to his 
service-connected nervous condition.  

An April 1992 VA examination of the veteran's amputation 
revealed that he had a prosthetic device for his left lower 
leg and was able to ambulate with the use of a cane.  He 
complained of left stump pain of an aching quality, 
particularly at night, but denied any phantom pain.  
According to the examination report, the level of amputation 
was at approximately five inches from the left hamstring 
insertion.  Examination also revealed an area of dermatis on 
the lateral aspect of the distal stump, but no increased 
warmth, erythema, joint effusion or tenderness to palpation 
at the distal aspect of the bone in the stump.  There was a 
1+ popliteal pulse and a 2+ femoral pulse and no femoral 
bruit.  Also, the midthigh circumference of the left leg was 
approximately one inch smaller than that of the right thigh 
and there was obvious muscle atrophy of the quadriceps group 
of the left leg in comparison with that of the right leg.  
While there was approximately 5 degrees of extension at the 
knee joint and approximately 50 degrees of flexion, the 
examiner later indicated that there was no "limited motion 
o[r] instability in the joint above the amputation site."  

The veteran underwent another VA examination in February 
1993.  According to that examination report, the veteran had 
a high below the knee amputation on the left.  The stump was 
well healed, but he did have a dressing over the lateral 
aspect of the stump with a bloody drainage, which the veteran 
reported had occurred recently secondary to irritation from 
putting the stump on and off.  

An April 1995 VA outpatient treatment record includes an 
assessment of status post left below the knee amputation with 
knee flexion contracture; and examination revealed about 30 
degrees of flexion contracture passively although the knee 
could be can be actively stretched to about 15 to 20 degrees.  
There was no skin breakdown.  

As for whether the criteria for an increased evaluation for 
the service-connected amputation of the left leg are met, the 
Board notes that amputation not improvable by prosthesis 
controlled by natural knee action warrants a 60 percent 
evaluation under Diagnostic Code 5164.  Under Diagnostic 
Code 5162, amputation of the middle or lower of the leg and, 
under Diagnostic Code 5163, amputation with defective stump 
and thigh amputation recommended warrant a 60 percent 
evaluation.  Amputation of upper third, one-third of the 
distance from perineum to knee joint measured from perineum, 
warrants a 80 percent evaluation under Diagnostic Code 5161; 
and disarticulation, with loss of extrinsic pelvic girdle 
muscles, warrants a 90 percent evaluation under Diagnostic 
Code 5160.  38 C.F.R. Part 4.  

The probative medical evidence is against finding that that 
there has been amputation of the upper third, one-third of 
the distance from perineum to knee joint measured from 
perineum as the veteran's amputation was below the knee and 
the preponderance of the evidence is against finding that 
there is disarticulation, with loss of extrinsic pelvic 
girdle muscles.  Also, the report of the April 1992 VA 
examination included areas for the examiner to report any 
disarticulation, with loss of extrinsic pelvic girdle 
muscles, or amputation of the upper, middle and lower third 
of the thigh, as measured from the perineum to the knee 
joint, but the examiner, significantly, left those areas 
blank.  While there is evidence since the amputation that 
such amputation is not improvable by prosthesis and that the 
veteran would probably benefit from an above the knee 
amputation, or thigh amputation, such findings are included 
in the criteria for a 60 percent evaluation.  Therefore, the 
Board finds that the criteria for a 60 percent rating most 
closely reflect the disability picture presented by the 
veteran's amputation of the left leg.  38 C.F.R. § 4.7.  
Thus, an increased evaluation for that disability is not 
warranted.  

The Board also notes that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to increased evaluations for his service-
connected psychiatric and left leg disabilities.  


ORDER

An increased evaluation for generalized anxiety disorder, 
complicated by moderately severe depression, is denied.  

An increased evaluation for the below the knee amputation of 
the left lower extremity is denied.


REMAND

The Board denied service connection for heart disease 
secondary to below the knee amputation of the left lower 
extremity due to varicose veins in August 1981.  At that 
time, while noting the veteran's complaints of atypical chest 
pain, the Board essentially found that the veteran did not 
have a chronic heart disability.  In a VA Form 1-9 (Appeal to 
Board of Veterans' Appeals) received in May 1989, the veteran 
related that his doctor told him that he had a heart attack 
because of his nerves and leg disability.  

At a RO hearing in September 1992, the veteran testified that 
his varicose veins of the right leg developed about six 
months after the first varicose vein surgery on his left leg.  
However, the service medical records include no complaints or 
evidence of treatment for varicose veins of the right leg, 
and the separation medical examination in October 1945 
revealed that the veteran's extremities were normal at that 
time.  After service, the veteran underwent a VA examination 
in December 1952; and the report of that examination includes 
a diagnosis of bilateral varicose veins.  In addition to his 
testimony that the right varicose veins started after his 
first surgery, the veteran also testified in September 1992 
that several doctors had told him that the varicose veins in 
his right leg might be the direct result of the left leg 
amputation.  

As the veteran has reported that evidence exits that if 
obtained may constitute new and material evidence sufficient 
to reopen the claims for entitlement to service connection 
for a heart disorder and varicose veins of the right leg 
secondary to service-connected disabilities, the Board finds 
that the RO should inform the veteran that such evidence may 
constitute new and material evidence to reopen the claims in 
question.  See Graves v. Brown, 8 Vet. App. 522 (1996).

Additionally, a decision by the Board dated in June 1984 
denied service connection for a lumbar spine disability, 
including arthritis, secondary to below the knee amputation.  
However, the RO has not considered the requirement that new 
and material evidence be received in order to reopen the 
claim for a back disorder on the basis of secondary service 
connection.  The U.S. Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has stated that, when the Board 
addresses a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Under the circumstances of this case, the Board 
finds that a remand is warranted to ensure that the veteran 
is not prejudiced.  Therefore, the issue of whether new and 
material evidence has been received to reopen the claim for 
entitlement to service connection for arthritis of the low 
back secondary to a service-connected disability is referred 
to the RO for consideration.  

The Board also notes that new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board also notes that the United States Court 
of Appeals for the Federal Circuit recently held that the 
judicially-created standard, as to the reasonable possibility 
of a change in outcome, is inconsistent with the language of 
38 C.F.R. § 3.156(a), cited above, and has overruled the 
Colvin test to that extent.  Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  It is therefore impermissible to apply 
this third question in the first step of the Manio analysis 
to the veteran's claim.  Instead, the claim must be analyzed 
only in light of the regulatory language of 38 C.F.R. 
§ 3.156.

As for the issue of entitlement to service connection for a 
right hip, right leg, right knee and right ankle disorder, to 
include arthritis, secondary to the service-connected left 
leg disability, the Board finds that additional development 
is warranted as there is evidence that the veteran's service-
connected amputation has caused him to fall and evidence 
tending to relate problems involving the right leg to the 
veteran's service-connected left leg disability.  

The veteran underwent a VA examination of the joints in 
February 1993, and the impression was residuals of left below 
the knee amputation including mechanical low back pain and 
overuse syndrome of the right leg.  The Board notes that the 
RO subsequently granted service connection for mechanical low 
back pain in March 1993 but did not grant service connection 
for overuse syndrome of the right leg.  The Board also notes 
that it is not clear if the overuse syndrome of the right leg 
involved the right knee and right ankle.  Additionally, 
overuse syndrome was not diagnosed at subsequent VA 
examinations so it is not clear if that disorder is a chronic 
disability or was an acute and transitory condition which has 
since resolved.  

Additionally, a January 1994 examination report includes an 
impression of status post amputation with some progressive 
unsteadiness as the veteran is ambulating, and it was noted 
that the veteran required a cane and would fall on occasion 
particularly with going up and down stairs.  A VA outpatient 
treatment record dated in January 1996 shows that the veteran 
reported having fallen two to three times due to his left 
knee prosthesis giving way and hitting his right knee the 
previous week.  The diagnostic impression was bruise of the 
right knee.  A VA outpatient treatment record in August 1996 
shows that the veteran related a history of falling and 
injuring his right knee secondary to his prosthesis which 
locked sometimes and made him fall.  The impression was 
sprain, irritation of an already arthritic knee.  

According to a VA X-ray report dated in July 1986, X-rays of 
the right leg and right knee revealed no significant 
abnormalities; and, according to reports of X-rays of the 
right knee and right ankle taken in February 1993, no bony 
abnormalities were identified.  However, according to the 
report of private X-rays of the right knee in August 1995, 
there were arthritic changes.  

With regard to the issue of entitlement to service connection 
for asbestosis, the Board notes that the report of a VA 
examination in April 1949 shows that the veteran had worked 
for Goodyear Tire and Rubber Company making tires since his 
discharge from service.  In a November 1952 letter, the 
veteran related that he had been assigned a lighter, lower 
paying job at Goodyear within the previous year.  At a 
December 1952 VA examination, he reported that he worked at 
Goodyear as a "rope man."  At another VA examination in 
April 1968, the veteran related that he was a hand splitter 
of tubes for Goodyear and that he had had that job for six to 
eight months.  In November 1970, the veteran reported that he 
had not been able to work since April 1970; and an April 1972 
private medical record shows that the veteran related that 
his left leg disability had caused him to retire from 
Goodyear.  Thus, it appears that the veteran worked for 
Goodyear Tire and Rubber Company for almost 25 years since 
his separation from service.  

In a letter dated in May 1993, William T. Weaver, M.D., a 
private physician, related that the veteran had parenchymal 
asbestosis as well as pleural asbestosis due to inhalation of 
asbestos fibers.  The impression, at a September 1993 VA 
examination, was chronic obstructive pulmonary disease with a 
history of asbestos exposure in service for three years and a 
tire plant for a number of years, abnormal chest X-ray 
finding consistent with early asbestosis as well as chronic 
obstructive pulmonary disease scarring and question of 
solitary pulmonary nodule that [wa]s being further evaluated.  
Thus, the veteran has submitted competent evidence of 
asbestosis.  

However, there is also competent evidence against finding 
that he has a current disability due to asbestos exposure.  
The veteran underwent a VA pulmonary examination in January 
1994.  At that examination, the veteran reported that he was 
a "hot shell handler" in the Navy and that he wore asbestos 
gloves for a few years.  The impression at that time was 
moderately severe obstructive pulmonary dysfunction with a 
restrictive dysfunction documented on pulmonary function 
tests and history of asbestos exposure both in service as 
well as in employment at a tire company; "however, X-ray in 
the VA did not indicate findings consistent with this as were 
noted on an asbestosis screening examination board."  The 
reports of chest X-rays in September 1993 and January 1994 
were associated with the January 1994 examination report.  
The September 1993 X-rays revealed no significant 
abnormality.  The January 1994 X-rays revealed mild 
cardiomegaly but no other significant abnormality and no 
radiographic evidence of asbestos related disease.  

Subsequent pertinent medical evidence includes VA medical 
records dated in September 1994, November 1994, June 1995, 
which include assessments of chronic obstructive pulmonary 
disease and chronic obstructive pulmonary disease with 
bronchitis.  

In light of the contrary evidence regarding the presence of 
asbestos related disease, the Board finds that additional 
development regarding that issue is warranted. 

Also, as the Board is remanding the claims for entitlement to 
service connection benefits, the Board will defer 
consideration of the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities at this time.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  Therefore, the 
case is REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims to 
establish service connection.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also inform 
him that he should submit competent 
medical evidence linking his current 
heart disease and varicose veins of the 
right leg to his service-connected left 
leg disability, such as opinions to that 
effect from doctors who have treated the 
veteran.  See Graves, 8 Vet. App. 522. 

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated since the 
last such request.   

3.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the nature of any 
current respiratory disorder and the 
relationship between such disorder and 
asbestos exposure.  It is requested that 
the examiner review the veteran's entire 
claims file prior to the examination.  
All necessary tests, including a chest X-
ray should be accomplished.  If the 
veteran fails to report for the 
examination, the claims file should be 
referred to the appropriate physician to 
review the claims file and respond to the 
questions set forth below.  The examiner 
is requested to note the presence of all 
respiratory disorders and indicate, the 
likelihood, if any, that any respiratory 
disorder is due to possible asbestos 
exposure during service, as opposed to 
asbestos exposure after service.  If the 
examiner finds no asbestosis or no 
relationship between any current 
respiratory disorder and possible 
asbestos exposure in service, the 
examiner should explain the reasons for 
such conclusion.  If the examiner finds 
asbestosis or asbestos related disease, 
but the impression on the X-ray report 
does not include such a finding, the 
examiner should address why that X-ray 
report and the VA X-ray reports in 
September 1993 and January 1994 do not 
include impressions of asbestos related 
disease.  

4.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the relationship, 
if any, between any current disability 
involving his right hip, right leg, right 
knee and/or right ankle and the veteran's 
service-connected left leg disability.  
The examiner should also review the 
veteran's entire claims file prior to the 
examination.  The examination should 
include X-rays of the right hip, right 
knee and right ankle.  If the veteran 
fails to report for the examination, the 
claims file should be referred to the 
appropriate physician to review the 
claims file and respond to the questions 
set forth below.  The examiner is 
requested to note any current disability 
of the right hip, right leg, right knee 
and right ankle and comment on the 
relationship, if any, that exists between 
any such disability and the service-
connected left leg disability.  The 
examiner should also provide rationales 
for his or her opinions.  

5.  Thereafter, the RO should undertake 
any further development deemed warranted 
and should review the complete record of 
evidence and arguments received since the 
last rating decision of record.  The RO 
should also address the issue of whether 
new and material evidence has been 
received to reopen the claim for 
entitlement to service connection for 
arthritis of the low back.  In making its 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, 
and determine whether there is evidence, 
not previously submitted, which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which, by itself or in 
connection with the evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


- 22 -


